Citation Nr: 1517105	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  07-27 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Chisholm Chisholm & Kirkpatrick, Attorneys at Law


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April to October 1961 and from December 1964 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This matter was last before the Board in May 2012. In response to a February 2012 order from the United States Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Remand (JMR), the Board remanded the claim for further development.

The Board granted the Veteran's request to hold the record open for 60 days to allow him time to submit additional evidence. That evidence is available in the Veterans Benefits Management System (VBMS), and has been considered by the Board.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a February 2015 statement from the Veteran's attorney and from a January 2015 Psychodiagnostic Assessment Report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's acquired psychiatric disorder was at least as likely as not caused by service-connected prostate cancer, status post hormonal therapy and radical prostatectomy, with residual urinary incontinence, and erectile dysfunction associated with prostate cancer.


CONCLUSION OF LAW

The criteria for entitlement to service connection on a secondary basis for an acquired psychiatric disorder are satisfied. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist veterans in substantiating a claim for VA benefits. See 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Because the Veteran's service connection claim for his acquired psychiatric disorder has been granted, any error related to the VCAA is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

The Veteran contends he has an acquired psychiatric disorder due to his service-connected prostate cancer and its residuals, to include urinary incontinence and erectile dysfunction. See August 2007 Substantive Appeal.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Entitlement to service connection may be established with evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Entitlement to service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a). The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a).

The evidence establishes that the Veteran has been treated for depression and anxiety. See August 2007 Doctor's Note.

In November 2007, a VA examiner diagnosed the Veteran with anxiety disorder with depressive features, but opined that it was not related to or secondary to service-connected prostate cancer. The examiner noted there was evidence that the Veteran first received psychiatric treatment in 1977, and that psychiatric symptoms had been present for a considerable number of years prior to his prostate cancer diagnosis.

The Veteran submitted a January 2015 Psychodiagnostic Assessment Report from a private psychologist, who diagnosed the Veteran with Generalized Anxiety Disorder. The psychologist noted the Veteran had a history of anxiety reactions to changes in health status and stressful life circumstances, but until his cancer diagnosis in 2005, he was able to cope with brief psychiatric interventions. The psychologist noted that "the diagnosis of a life-threatening illness . . . combined with serious physiological side effects of incontinence and erectile dysfunction" have caused the Veteran to become overwhelmed with anxiety.

The private examination report constitutes probative evidence that the Veteran's acquired psychiatric disorder was aggravated by his service-connected disabilities. The report was authored by a Doctor of Clinical Psychology who examined the Veteran and reviewed the claims file and pertinent medical history. See January 2015 Psychodiagnostic Assessment Report. In addition, the private psychologist's opinion is supported by an explanation grounded in the clinical findings made on examination, the evidence of record, and her expertise as a mental health professional.

Thus, the evidence is at least in equipoise as to whether the elements of secondary service connection for an acquired psychiatric disorder are met based on a causal relationship between the Veteran's service-connected disabilities and his anxiety. See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448. Consequently, the benefit-of-the-doubt applies and secondary service connection for an acquired psychiatric disorder is granted. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


